762 N.W.2d 477 (2009)
Daniel HOWE, Plaintiff-Appellant and Cross-Appellee,
v.
Michael BOUCREE and Flint Neuroscience Center, Defendants, and
Bhadrabala B. Ganatra, M.D., individually and d/b/a Bhadrabala B. Ganatra, M.D., P.C., Defendants-Appellees and Cross-Appellants.
Docket No. 136926, COA No. 273949.
Supreme Court of Michigan.
March 20, 2009.

Order
On order of the Court, the application for leave to appeal the June 10, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered. Leave to appeal is DENIED in relation to the judgment of the Court of Appeals ordering a new trial because of misconduct by the plaintiffs attorney. As stated by the panel, the resolution of this issue renders the other appellate issues moot. Accordingly, we VACATE the remainder of the Court of Appeals judgment. The application for leave to appeal as cross-appellants is DENIED.
MARILYN J. KELLY, C.J., would grant leave to appeal.